Opinion issued October 20, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-16-00725-CV
                              ———————————
                    IN RE ANN MARIE WEIGEL, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Ann Marie Weigel, has filed a petition for a writ of mandamus

challenging an order for sanctions and costs signed on July 20, 2015.1

      We deny the petition.




1
      The underlying case is Marilyn J. Long-Kline v. John H. Weigel, Cause No. 2013-
      69126, in the 215th District Court of Harris County, the Honorable Elaine Palmer
      presiding.
                                 PER CURIAM

Panel consists of Justices Jennings, Keyes, and Brown.




                                        2